FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Or [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 033-79220 California Petroleum Transport Corporation (Exact name of registrant as specified in its charter) Delaware 04-3232976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 114 West 47th Street, Suite 2310, New York, New York 10036 (Address of principal executive offices) (Zip Code) (212) 302-5151 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[_] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [_] Yes[_] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer. See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller Reporting Company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes[X] No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [_] Yes[_] No Number of shares outstanding of each class of Registrant's Common Stock as of November 3, 2010 1,000 shares Common Stock, $1.00 par value per share California Petroleum Transport Corporation Quarterly Report on Form 10-Q Page Part I Financial Information Item 1 Unaudited Financial Statements 2 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures about Market Risk 9 Item 4 Controls and Procedures 10 Part II Other Information Item 1 Legal Proceedings 11 Item 1A Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 11 Item 4 Reserved 11 Item 5 Other Information 11 Item 6 Exhibits 11 Signatures 12 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this report may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. California Petroleum Transport Corporation, or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This report and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. When used in this report, the words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this report are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies, fluctuations in currencies and interest rates, general market conditions, including fluctuations in charterhire rates and vessel values, changes in demand in the tanker market, changes in world wide oil production and consumption and storage, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents, political events or acts by terrorists, and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission or the Commission. 1 ITEM 1 – UNAUDITED FINANCIAL STATEMENTS California Petroleum Transport Corporation Balance Sheets as at September 30, 2010 and December 31, 2009 (in thousands of US$) Sept 30, Dec 31, (audited) ASSETS Current assets: Cash and cash equivalents 1 1 Current portion of term loans receivable Interest receivable Other current assets 27 23 Total current assets Term loans receivable, less current portion Deferred charges Total assets Current liabilities: Accrued interest Current portion of term mortgage notes Other current liabilities 27 23 Total current liabilities Term mortgage notes, less current portion Total liabilities Stockholder's equity Share capital 1 1 Total liabilities and stockholder's equity See notes to the unaudited financial statements. 2 California Petroleum Transport Corporation Statements of Operations and Retained Earnings for the three and nine month periods ended September 30, 2010 and 2009 (Unaudited) (in thousands of US$) Three month period ended Sept 30, Nine month period ended Sept 30, Revenue Interest income Expenses reimbursed 6 12 27 Net operating revenues Expenses General and administrative expenses (6 ) Amortization of debt issue costs ) Other financial items - - ) - Interest expense ) Net income - Retained earnings, beginning of period - Retained earnings, end of period - See notes to the unaudited financial statements. 3 California Petroleum Transport Corporation Statements of Cash Flows for the nine month periods ended September 30, 2010 and 2009 (Unaudited) (in thousands of US$) Nine month period ended Sept 30, Net income - - Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred debt issue costs 95 66 Amortization of issue discount on loan receivable ) ) Changes in operating assets and liabilities: Interest receivable Other current assets 4 8 Accrued interest ) ) Other current liabilities (4
